COURT OF APPEALS
                            EIGHTH DISTRICT OF TEXAS
                                 EL PASO, TEXAS


TERRENCE L. DANIELS,                         §

                        Appellant,           §

v.                                           §

STATE OF NEW MEXICO, BARBARA                 §
BROWDER, in her individual and official
capacities, SUSANA MARTINEZ, in her          §
individual and official capacities, AMY
ORLANDO, in her individual and official      §
capacities, SUSAN RIEDEL, in her                   No. 08-14-00060-CV
individual and official capacities, JAMES    §
DICKENS, in his individual and official                 Appeal from the
capacities, SCOT KEY, in his individual      §
and official capacities, KIRBY WILLS, in               243rd District Court
his individual and official capacities,      §
PETER GIOVANNINNI, in his individual              of El Paso County, Texas
and official capacities, MICHAEL CAIN,       §
in his individual and official capacities,         (TC# 2012DCV06543)
OSCAR FERRALEZ, in his individual and        §
official capacities, LISA KING, in her
individual and official capacities, BRIAN    §
FRAGA, in his individual and official
capacities, ASHLEY MEEKS, in her             §
individual and official capacities, LAS
CRUCES SUN-NEWS, KAREN                       §
NOUGUES, in her individual and official
capacities, MICHELLE BALLARD, in her         §
individual and official capacities,
ROBERT CONCHA, and VALERIE                   §
CONCHA,
                                             §
                        Appellees.
                                          OPINION

       This appeal involves a pro se appellant, Terrence Daniels, who is appealing two trial

courts’ orders dismissing Appellees.      Appellant’s lawsuit alleged various causes of action:

fraud, breach of fiduciary duty, defamation, malicious prosecution, false imprisonment,

deprivation of first amendment rights, deprivation of equal protection and due process, conspiracy

to defraud, and conspiracy to obstruct justice. Appellees were dismissed based on forum non

conveniens or lack of personal jurisdiction, except for three media Appellees who were dismissed

under the Texas Citizens Participation Act (TCPA).

       From what we can discern, in five issues Appellant contends that: (1) the trial court

erroneously granted the dismissal motions for forum non conveniens because Appellees committed

torts against him in Texas, or alternatively that the forum non conveniens statute does not allow a

Texas plaintiff’s suit to be dismissed; (2) the trial court improperly granted the dismissal motions

of the media Appellees under the TCPA because they did not comply with mandatory deadlines

under the act; (3) the 448th trial court dismissals were void because no hearing was held; (4) the

243rd trial court failed to apply federal law pursuant to the Supremacy Clause of the United States

Constitution; and (5) the 243rd trial judge was biased against Appellant. For the following

reasons, we vacate in part and affirm in part.

                                        BACKGROUND

                                         Factual History

       The events of this case span several years. Appellees’ dismissal motions were granted, as

a result the non-procedural facts of this appeal derive from Appellant’s allegations in his original

amended petition. Appellant, a Texas resident, was a substitute teacher and girls’ basketball


                                                 2
coach at Chaparral Middle School in the Gadsden Independent School District in New Mexico.

Appellant was suspended from his position in April 2007 after another coach, Karen Nougues,

reported he was having an inappropriate relationship with a student. After his suspension, the

student’s mother, Valerie Concha, filed a police report with the Dona Ana County Sheriff’s Office

in New Mexico. Michelle Ballard, an administrative intern, sent a letter to parents stating

Appellant was no longer employed and had been directed to cease any contact with any student.

       Appellant alleges, in June 2007, the district attorney of Dona Ana County, NM—Susana

Martinez—called and instructed him not to have any further contact with the student.

Subsequently, Appellant learned the Dona Ana County District Attorney would be filing criminal

charges against him.

       In November 2007, Appellant attended a basketball tournament in Canutillo, Texas. At

the tournament, Nougues allegedly told an on-duty El Paso Sheriff’s Department deputy that there

was a restraining order against Appellant. The next day Nougues confronted Appellant and called

him a “sicko.” The following day, Appellant was approached by the student’s parents, Robert

and Valerie Concha, who demanded he cease attending any of their daughter’s basketball games.

Valerie Concha then told a tournament official not to allow Appellant into the basketball

tournament because “he’s a pedophile.”

       In December 2007, Appellant was shopping in El Paso when he saw Robert and Valerie

Concha, who apparently reacted with disgust at seeing him. They sought out and spoke with the

manager, allegedly about Appellant, but no action was taken.

       In August 2008, Appellant attended a high school volleyball game in New Mexico.

Robert Concha (“Concha”) approached Appellant. Concha allegedly told Appellant he would


                                               3
make sure Appellant never approached his daughter again, and called the police. A sheriff’s

deputy spoke with both men and told them to keep their distance from each other. In October

2008, Appellant attended another high school volleyball game in New Mexico. Concha sat

behind Appellant at the game and took pictures of Appellant. After becoming belligerent, Concha

was then escorted out of the gym by campus security, and threatened to wait for Appellant in the

parking lot.

       Appellant received a Target Notice stating his case would be called before the grand jury

in November 2008. A New Mexico State University police officer, Oscar Ferralez, filed an

extradition warrant for his arrest. Appellant was arrested on November 1, 2008 by two El Paso

police officers. He was transferred to the custody of New Mexico five days later. Appellant was

released on bond the following day.

       On November 12, Appellant received a second amended criminal summons, drafted by a

Dona Ana County assistant district attorney, Lisa King, informing him that his arraignment was

set for December 1. Appellant called King to confirm the date of the arraignment and alleges

when he spoke to her that he identified her voice as the individual who had called him in June

2007, claiming to be Susana Martinez.

       In April 2009, a superseding grand jury was held in New Mexico. Appellant alleges that

Valerie Concha committed perjury at the grand-jury proceeding. Appellant was indicted for the

offense of aggravated stalking.

       Appellant was appointed a public defender, Kirby Wills. Appellant asserts he told Wills

to modify his conditions of release and assert his right to a speedy trial but Wills ignored his

requests. Wills later withdrew as defense counsel. Peter Giovannini was then appointed as


                                               4
defense counsel; Appellant claims Giovannini did little but request continuances. Giovannini

later withdrew as counsel. Appellant’s third attorney, Michael Cain, filed an appearance and met

with Appellant. Cain served as Appellant’s defense counsel for several months but withdrew in

March 2011. Finally, attorney Pedro Pineda remained Appellant’s defense counsel throughout

the proceedings.

       On January 19, 2012, the Las Cruces Sun-News published an article written by Ashley

Meeks entitled “Case postponed for ex-teacher accused of stalking.” The article discussed the

case but incorrectly reported Appellant had violated a restraining order by contacting the girl. A

restraining order had been requested but not issued.

       On May 2, 2012, Appellant went to trial in Dona Ana County on the charge of aggravated

stalking. After hearing the evidence, the trial court granted Appellant’s motion for a directed

verdict. Appellant contends Valerie Concha committed perjury during the trial. On May 5,

2012, a second article was published by the Las Cruces Sun-News entitled “Las Cruces judge

throws out stalking case against ex-teacher,” written by Brian Fraga. The article quoted the

prosecutor, Scot Key, that if the case had been given to the jury they would have found Appellant

guilty. It also quoted defense counsel, Pineda, that Appellant had committed no crime, reporting

Pineda’s belief the criminal case was the result of pressure by the Conchas. Appellant alleges the

article implies he is guilty but had escaped justice. On December 29, 2012, the New Mexico trial

court entered an order closing the criminal case.

                                       Procedural History

       Appellant, a Texas resident, filed this civil action in the 448th District Court in El Paso,

Texas, on November 1, 2012. He alleged fraud, breach of fiduciary duty, defamation, malicious


                                                    5
prosecution, false imprisonment, deprivation of first amendment rights, deprivation of equal

protection and due process, conspiracy to defraud, and conspiracy to obstruct justice. Appellees

include: Barbara Browder, Karen Nougues and Michelle Ballard, (“Gadsden ISD Appellees”),

Susana Martinez, Lisa King, Amy Orlando, James Dickens, Susan Riedel, and Scot Key, (“DA

Appellees”); Las Cruces Sun-News, Brian Fraga, and Ashley Meeks (“Media Appellees”); Kirby

Wills, Peter Giovanninni, and Michael Cain; (“Defense Counsel Appellees”); Officer Oscar

Ferralez; and the student’s parents, Robert and Valerie Concha. Except for Barbara Browder, the

remaining Appellees are New Mexico residents.

       On January 8, 2013, the Media Appellees moved to dismiss Appellant’s claims under the

Texas Citizens Participation Act, attaching the two newspaper articles at issue along with the

affidavit of a custodian of records for the Las Cruces Sun-News.         In April, they filed a

supplemental motion to dismiss along with a certified record of the court documents from the

criminal case against Appellant. The 448th trial court granted the motion to dismiss.

       The remaining original appellees, except for Ferralez, made special appearances and filed

motions to dismiss based on forum non conveniens and mandatory venue. The 448th trial court

granted their motions in part based on their assertions they are New Mexico residents.

Appellant filed an amended original petition adding Browder, a Texas resident and director of

human resources for Chaparral Middle School, to the case as a new defendant and perfected service

on Ferralez.

       The 448th trial judge voluntarily recused himself from the case. Appellant’s case was

transferred to the 243rd District Court. The 243rd trial judge dismissed the remaining appellees,

Ferralez on December 6, 2013, and Browder on January 7, 2014. This appeal followed.


                                               6
                                           DISCUSSION

                                                   I.

                                      FORUM NON CONVENIENS

        Appellant’s first issue is the dismissal of Appellees for forum non conveniens by the 448th

and 243rd trial courts. As best we can discern, his point of error is that some of the torts

committed by the Appellees were directed at him in Texas and therefore should not have been

dismissed. Alternatively, he argues that the trial courts should not have dismissed his claims

because he is a Texas resident and statutory forum non conveniens is improper under the statute if

the plaintiff is a Texas resident.

                                         Standard of Review

        A trial court’s dismissal of parties for forum non conveniens is entitled to great deference.

In re Elamex, S.A. de C.V., 367 S.W.3d 879, 887 (Tex.App.--El Paso 2012, orig. proceeding).

Reversing a trial court’s dismissal of parties under the doctrine of forum non conveniens is only

proper when the trial court has clearly abused its discretion. Quixtar Inc. v. Signature Mgmt.

Team, LLC, 315 S.W.3d 28, 31 (Tex. 2010). A trial court abuses its discretion if its decision is

so arbitrary and unreasonable that it constitutes a clear and prejudicial error of law, or if it clearly

fails to correctly analyze or apply the law. In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379,

382 (Tex. 2005).

        We will not substitute our judgment for that of the trial court’s even if we would have

reached a different decision based on the circumstances. Downer v. Aquamarine Operators, Inc.,

701 S.W.2d 238, 242 (Tex. 1985) (“The mere fact that a trial judge may decide a matter within his




                                                   7
discretionary authority in a different manner than an appellate judge in a similar circumstance does

not demonstrate that an abuse of discretion occurred.”); Quixtar, 315 S.W.3d at 31.

                                             Analysis

       The doctrine of forum non conveniens is equitable and courts use it to prevent imposing an

inconvenient jurisdiction on a litigant. In re Elamex, 367 S.W.3d at 887. The United States

Supreme Court aptly described the purpose behind the doctrine in the frequently cited case of Gulf

Oil Corp. v. Gilbert:

       The principle of forum non conveniens is simply that a court may resist imposition
       upon its jurisdiction even when jurisdiction is authorized by the letter of a general
       venue statute. These statutes are drawn with a necessary generality and usually
       give a plaintiff a choice of courts, so that he may be quite sure of some place in
       which to pursue his remedy. But the open door may admit those who seek not
       simply justice but perhaps justice blended with some harassment. A plaintiff
       sometimes is under temptation to resort to a strategy of forcing the trial at a most
       inconvenient place for an adversary, even at some inconvenience to himself.
               Many of the states have met misuse of venue by investing courts with a
       discretion to change the place of trial on various grounds, such as the convenience
       of witnesses and the ends of justice.

Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 507, 67 S. Ct. 839, 842, 91 L. Ed. 2d 1055 (1947). It is

with this purpose in mind that the courts are empowered—by common law or statute—to ensure

that the forum is warranted by the interests of the litigants and witnesses. Yoroshii Investments

(Mauritius) Pte. Ltd. v. BP Int'l Ltd., 179 S.W.3d 639, 643 (Tex.App.--El Paso 2005, pet. denied).

       For dismissal under forum non conveniens to be appropriate an alternate forum for the

plaintiff must exist. In re Elamex, 367 S.W.3d at 887. Not only must there be at least one other

forum open to the plaintiff, but the alternate forum must also be both “available” and “adequate.”

Id. The alternate forum is “available” if it has jurisdiction over all of the parties and the whole

case or if there is evidence that all the defendants are amenable to process or have consented to


                                                 8
process in the alternate forum. Yoroshii, 179 S.W.3d at 643. An alternate forum is not going to

be considered “adequate” if the remedies it offers are so unsatisfactory that they really offer no

remedy at all—not just that the remedies are different or less advantageous. In re ENSCO

Offshore Int'l Co., 311 S.W.3d 921, 924 (Tex. 2010).

       If an alternate forum is available and adequate, the trial court must then determine which

forum is the most appropriate for the litigation by weighing certain public and private interest

factors. In re Elamex, 367 S.W.3d at 887. Under the common law, the plaintiff’s choice of

forum should not be disturbed unless the balance of these factors strongly favors the defendant

requesting dismissal. Yoroshii, 179 S.W.3d at 643. The private interest factors to consider are:

       (1) the relative ease of access to sources of proof;

       (2) the availability of compulsory process for ensuring the attendance of unwilling
       witnesses; and

       (3) the enforceability of a judgment if one is obtained.

Id. at 643. The public interest factors to consider are:

       (1) the burden imposed upon the citizens and courts of Texas in trying a case that
       has no relation to Texas;

       (2) the general interest in having localized controversies decided locally; and

       (3) the interest in having a diversity case tried in a forum that is familiar with the
       law that must govern the action.

Id.

       The Texas Legislature codified the doctrine in 1993—with some significant differences—

Texas’ statutory forum non conveniens is applicable only to actions for wrongful death or personal

injury. TEX.CIV.PRAC.&REM.CODE ANN. § 71.051(i)(West Supp. 2016). Texas’ statutory forum

non conveniens, Section 71.051, is different from the common law in two important ways: (1)

                                                 9
the mandatory “shall” language requires dismissal of claims if the court finds it would be in the

interest of justice and for the convenience of the parties, and (2) the court cannot allow a stay or

dismiss a plaintiff’s claim if the plaintiff is a legal resident of Texas. TEX.CIV.PRAC.&REM.CODE

ANN. § 71.051.

                                          Section 71.051

       Thus, if Appellant’s claims fall under Section 71.051, because he is a Texas resident, his

case should not have been dismissed. If Section 71.051 is inapplicable, then we must analyze the

dismissals under the common-law doctrine of forum non conveniens.

       Appellant’s claims are governed by Section 71.051 only if the term “personal injury,” as

used in the statute, is taken to mean any injury in tort—and not just physical injury. The statute

itself does not define personal injury. TEX.CIV.PRAC.&REM.CODE ANN. § 71.001 (West 2008).

The only case directly addressing the definition of personal injury under Section 71.051 holds that

it does not apply to actions for breach of contract, quantum meruit, and fraud. Pablo Rion y

Asociados, S.A. de C.V. v. Dauajare, 495 S.W.3d 494, 497 (Tex.App.--Houston [14th Dist.] 2016,

no pet.)(“The statute for forum non conveniens does not apply to [plaintiff’s] business case.”).

Thus, we must engage in statutory analysis to determine what the legislature meant by “personal

injury.”

       Statutory terms are to be interpreted by considering the ordinary meaning of the word used.

In re Ford Motor Co., 442 S.W.3d 265, 271 (Tex. 2014). Black’s Law Dictionary defines

personal injury as follows: “1. In a negligence action, any harm caused to a person, such as a

broken bone, a cut, or a bruise; bodily injury. —Also termed bodily injury. 2. Any invasion of a

personal right, including mental suffering and false imprisonment. — Also termed private injury.”


                                                10
[Emphasis in orig.].     Black’s Law Dictionary 906 (10th ed. 2014).        When interpreting an

undefined statutory term, we are also guided by considering the word within the context of the

section at issue and the statute as a whole. See CHCA Woman's Hosp., L.P. v. Lidji, 403 S.W.3d
228, 232 (Tex. 2013)(“We analyze statutory language in context, considering the specific section

at issue as well as the statute as a whole.”).

        Section 71.051 suggests that the term “personal injury” equates to bodily injury in its use

of an associated term: “wrongful death.” TEX.CIV.PRAC.&REM.CODE ANN. § 71.051 (This

section applies to action for personal injury or wrongful death.) After surveying the case law

regarding Section 71.051, actions for dismissal under the statute are confined only to claims of

wrongful death or bodily injury and have not been applied to claims for other torts. See In re

Bridgestone Americas Tire Operations, LLC, 459 S.W.3d 565 (Tex. 2015)(orig. proceeding);

Badall v. Durgapersad, 454 S.W.3d 626 (Tex.App.--Houston [1st Dist.] 2014, pet. denied);

Samlowski v. Wooten, 332 S.W.3d 404 (Tex. 2011); Owens Corning v. Carter, 997 S.W.2d 560

(Tex. 1999). The legislative history is primarily focused on bodily injury and wrongful death,

and indeed, the prohibition on dismissing Texas residents was narrowed in response to asbestos-

related claims from out of state. See S. Comm. on State Affairs, Bill Analysis, Tex. H.B. 4, 78th

Leg., R.S. (2003); S. Comm. on State Affairs, Bill Analysis, Tex. H.B. 755, 79th Leg., R.S. (2005).

In light of this record, it seems clear that the legislature intended personal injury to mean bodily

injury. Further, the complete lack of any case allowing Section 71.051 to stay a dismissal for

other torts outside of wrongful death or bodily injury claims supports our conclusion that Section

71.051 is inapplicable here. Given that Appellant’s claims of fraud, breach of fiduciary duty,

defamation, malicious prosecution, false imprisonment, deprivation of first amendment rights,


                                                 11
deprivation of equal protection and due process, conspiracy to defraud, and conspiracy to obstruct

justice do not sound in personal injury, we find Appellant’s claim that Section 71.051 governs his

case unpersuasive.

                               Common-law Forum Non Conveniens

        Next, we turn to whether the trial court abused its discretion in granting Appellees’

dismissal motions under the common-law doctrine of forum non conveniens.                 Quixtar, 315
S.W.3d at 31. In doing so, we cannot substitute our judgment for that of the trial court; we merely

determine whether the trial court acted without any reference to guiding principles or rules.

Downer, 701 S.W.2d at 242. We cannot say that it did.

        In analyzing a forum non conveniens claim, the first step for the trial court is to determine

whether an alternate forum is available and adequate. In re Elamex, 367 S.W.3d at 887. The

foreign forum is available if it has jurisdiction over the parties and the case and it is adequate if it

offers satisfactory remedies. Yoroshii Investments, 179 S.W.3d at 643; In re ENSCO Offshore,
311 S.W.3d at 924. Here, except for Appellee Browder, all the remaining Appellees are citizens

of New Mexico. However, we note that Appellee Browder has agreed to submit to New Mexico

jurisdiction, and a defendant may make a forum available by consenting to jurisdiction in that

forum. Yoroshii Investments, 179 S.W.3d at 643. Because New Mexico authorizes jurisdiction

over residents in the county in which they may be found, and Browder has agreed to New Mexico

jurisdiction, an alternate forum is available. N.M. STAT. ANN. § 38-3-1 (1978). As to whether

the New Mexico forum is adequate, Appellant has pled no facts asserting New Mexico remedies

are lacking in any way.       The plaintiff has the burden to prove that the alternate forum is

inadequate. Yoroshii Investments, 179 S.W.3d at 643. Appellant has failed to do so, therefore,


                                                  12
we cannot find that the trial court abused its discretion in finding the New Mexico forum to be

both available and adequate.

       Once it has been established an alternate forum is available and adequate, the trial court

must weigh the public and private interest factors to determine whether dismissal is appropriate.

In re Elamex, 367 S.W.3d at 887. Under the common law, the factors must strongly favor the

defendant seeking dismissal for forum non conveniens. Yoroshii Investments, 179 S.W.3d at 643.

The private factors are:     (1) relative ease of access to sources of proof; (2) availability of

compulsory process for witnesses and defendants; and (3) enforceability of a judgment if obtained.

As for the first and second factors, all but one material fact witness reside in New Mexico and,

excepting Browder, all Appellees reside in New Mexico. This makes access to sources of proof

and compulsory process difficult (if not impossible) in Texas, and by comparison relatively easy

in New Mexico; both points weighing in favor of dismissal under the first and second factors. As

to the third factor, we have already established that all defendants, including Browder, are subject

or have subjected themselves to jurisdiction in New Mexico, therefore, making a judgment

enforceable. Because the trial court could have considered and applied each of the private factors,

we cannot say it acted arbitrarily or without reference to guiding principles as required to show an

abuse of discretion.

       The public factors to be considered are: (1) the burden on the citizens and courts of Texas

of trying a case that has no relation to Texas; (2) the established general-interest in having localized

controversies decided locally; and (3) the interest in having a diversity case tried in a forum that is

familiar with the law governing the action. Yoroshii Investments, 179 S.W.3d at 645. Under the

first factor, the trial court could have found the case had no relation to Texas based solely on


                                                  13
Appellant’s allegations, and therefore was an undue burden on Texas courts. The alleged conduct

against Appellant by the Gadsden ISD Appellees, including Browder, occurred in New Mexico.

Likewise, the alleged conduct of the DA Appellees against Appellant occurred in New Mexico.

Appellant’s claims against his defense attorneys, Wills, Giovanninni, and Cain, is based on their

alleged conduct against Appellant in New Mexico.         Appellant’s allegations against Officer

Ferralez stem from his actions in New Mexico. When weighed together, the facts show that the

Appellant’s case lacks substantial relation to Texas and could be an undue burden on Texas courts

under the first factor.   Further, when we consider that the alleged actions were allegedly

committed by New Mexico residents in New Mexico, it becomes apparent that this is a localized

controversy, which weighs in favor of dismissal under the second public-interest factor. Yoroshii

Investments, 179 S.W.3d 645.

       As for the third factor, the alleged tortious acts occurred in New Mexico and would fall

under the purview of New Mexico tort law. Further, the New Mexico Torts Claims Act applies

because Appellant sued the Gadsden ISD Appellees, Defense Counsel Appellees, and the DA

Appellees in their official capacities. N.M.STAT.ANN. § 41-4-18 (1978). The law governing the

action will, if not exclusively, largely be New Mexico law, and the trial court could have

considered this under the third public-interest factor in granting the dismissal motions. Thus, the

facts supported dismissal under the public-interest factors and we cannot conclude that the trial

court acted without reference to them.

       Appellant’s arguments that the trial court abused its discretion in granting the dismissal

motions are unpersuasive. We cannot say that the trial court acted without reference to any

guiding principles in granting defendants’ dismissal motions especially when nearly every factor


                                                14
was applicable and weighed in the Appellees favor. As discussed, infra, statutory forum non

conveniens does not govern Appellant’s claims and so is inapplicable. Thus, the trial court did

not abuse its discretion and Appellant’s first issue is overruled.

                                                 II.

                                      THE MEDIA APPELLEES

       In the second issue on appeal, Appellant complains the Media Appellees were improperly

dismissed under the Texas Citizens Participation Act (TCPA) because of their failure to comply

with mandatory deadlines under the act. The TCPA is the Texas version of the so called anti-

SLAPP legislation passed throughout the United States; the acronym SLAPP denotes “Strategic

Lawsuit Against Public Participation.” 12 TEX.JUR.3D Civil Rights § 6 (2012).               Its stated

purpose is to “encourage and safeguard the constitutional rights of persons to petition, speak freely,

associate freely, and otherwise participate in government to the maximum extent permitted by law

and, at the same time, protect the rights of a person to file meritorious lawsuits for demonstrable

injury.”   TEX.CIV.PRAC.&REM.CODE ANN. § 27.002 (West 2015). The evil that motivated

legislatures across the country to pass anti-SLAPP laws was the chilling of citizens’ free speech

out of fear of litigation aimed not at redressing actual wrongs, but at silencing them via the

burdensome costs of defending against meritless claims. See Laura Lee Prather & Justice Jane

Bland, Bullies Beware: Safeguarding Constitutional Rights Through Anti-SLAPP in Texas, 47

TEX.TECH L.REV. 725, 731 (2015).

       The TCPA authorizes a party to file a motion to dismiss if the claim against him relates to

his exercising his right of free speech, petition, or association. TEX.CIV.PRAC.&REM.CODE ANN.

§ 27.003 (West 2015). The “exercise of the right of free speech” is defined in the act as “a


                                                 15
communication         made   in    connection      with    a    matter     of    public    concern.”

TEX.CIV.PRAC.&REM.CODE ANN. § 27.001(3). A “communication” is defined as including “the

making or submitting of a statement or document in any form or medium, including oral, visual,

written, audiovisual, or electronic.” Id. at § 27.001(1). Finally, a “matter of public concern”

includes issues related to: health or safety; environmental, economic, or community well-being;

the government; a public official or public figure; or a good, product, or service in the marketplace.

Id. at § 27.001(7).

       A defendant to avail himself of the statute’s remedies, must file a motion to dismiss within

60 days after the date of service of the legal action, however, the court may extend this deadline

on a showing of good cause. TEX.CIV.PRAC.&REM.CODE ANN. § 27.003. Once the motion is

filed, all discovery is suspended until the court rules on the motion. Id. In making its ruling, the

court will consider the pleadings, supporting and opposing affidavits. Id. at § 27.006; see also

Pena v. Perel, 417 S.W.3d 552, 556 (Tex.App.--El Paso 2013, no pet.). The defendant must show

by a preponderance of the evidence that her claim relates to her exercise of her right to free speech,

petition, or of association. TEX.CIV.PRAC.&REM.CODE ANN. § 27.005 (West 2015).

       Once a defendant has carried his initial burden to establish the claims against him are

covered by the TCPA, the burden shifts to the plaintiff to present by clear and specific evidence a

prima facie case for each element of his claim to avoid dismissal. TEX.CIV.PRAC.&REM.CODE

ANN. § 27.005(c); Entravision Communications Corp. v. Salinas, 487 S.W.3d 276, 283 (Tex.App.-

-Corpus Christi 2016, pet. denied).

                                              Analysis




                                                 16
       Here, Appellant sued the Media Appellees for alleged libel written in two articles that

reported on his criminal case in New Mexico. The allegedly libelous communication was not the

mere fact that he had been charged with aggravated stalking. Rather, it was that the articles

incorrectly stated that he had violated a restraining order—when in fact a restraining order had

been sought but not obtained. Appellant also contended the second article implied he had “got

off on a technicality.” Appellant asserts the dismissal of the Media Appellees was improper

because they did not follow the deadlines for their motions to dismiss under the TCPA. Therefore,

he argues, the dismissals were improvidently granted, or alternatively that the trial court abused

its discretion in granting the dismissal motions because the articles were clearly libelous.

       The first issue we address is whether the motions to dismiss were overruled by operation

of law. The TCPA provides powerful remedies for defendants seeking to dismiss suits, however,

the act also provides strict deadlines for invoking these remedies. As noted above, a defendant

has 60 days from the service of the legal action to file a dismissal motion under the TCPA.

TEX.CIV.PRAC.&REM.CODE ANN. § 27.003(b)(West 2015); Schimmel v. McGregor, 438 S.W.3d
847, 855 (Tex.App.--Houston [1st Dist.] 2014, pet. denied). In the case at hand, the statute also

provided for an accelerated hearing: the court was required to set a hearing on the motion to

dismiss within 30 days of service of the motion, unless docket conditions required an extension.

Citizens Participation Act, 82nd Leg., R.S., ch 341, § 27.004, 2011 TEX.GEN.LAWS 961, 963

(current version at TEX.CIV.PRAC.&REM.CODE ANN. § 27.004). Further, the court had to rule on

the motion within 30 days of the hearing. Citizens Participation Act, 82nd Leg., R.S., ch 341,

§ 27.005, 2011 TEX.GEN.LAWS 961, 963 (current version at TEX.CIV.PRAC.&REM.CODE ANN.

§ 27.005). If the court did not rule within that 30-day window, the motion was considered denied


                                                 17
by operation of law.     Citizens Participation Act, 82nd Leg., R.S., ch 341, § 27.008, 2011

TEX.GEN.LAWS 961, 963 (current version at TEX.CIV.PRAC.&REM.CODE ANN. § 27.008).

       Appellant filed his initial suit on November 1, 2012, and Media Appellees were served

with process on December 5, 2012. They properly filed their motion to dismiss under the TCPA

on January 8, 2013, within the 60 days required by the act. In accordance with the statute effective

at that time, the trial court was required to hold a hearing within 30 days. However, the hearing

was not held until February 20, 2013, a full 43 days after service of the motion. During the

hearing, which included the New Mexico Appellees making special appearances, the trial court

focused exclusively on the jurisdictional defects raised by the New Mexico Appellees. Media

Appellees asked the court if they should proceed on the motion to dismiss under the TCPA or if it

wanted them to wait and allow Appellant time to respond to the New Mexico Appellees’

jurisdictional issues. The trial court instructed the Media Appellees to allow the Appellant

additional time to respond to those motions, and the TCPA dismissal motions were not addressed.

The TCPA dismissal motions were not raised again until 41 days after the hearing—on April 2—

when Media Appellees filed a supplemental motion, noting the 30-day timetable under the statute

and stating the hearing on their motion was not held on February 20. The trial court did not hold

another hearing on their dismissal motions but nonetheless granted the motions to dismiss on April

18.

       Unfortunately for the Media Appellees, these deadlines were not optional. The trial court

was authorized to delay the hearing only for good cause. Citizens Participation Act, 82nd Leg.,

R.S., ch 341, § 27.004, 2011 TEX.GEN.LAWS 961, 963 (amended 2013). Though Media Appellees

do not address this issue in their brief, the trial court arguably ruled by implication and found good


                                                 18
cause when the trial court gave Appellant time to respond to the New Mexico Appellees’

jurisdictional issues. See Schimmel, 438 S.W.3d at 856 (holding that by mentioning the timeliness

of appeal, the trial court impliedly ruled that there was good cause for defendant’s failure to file

his motion on time as required under the TCPA). However, even if the court did so, no subsequent

hearing on the motion was held. The statute requires a hearing on the Media Appellees’ dismissal

motions, and without such a hearing the motions to dismiss cannot be granted.               Citizens

Participation Act, 82nd Leg., R.S., ch 341, § 27.004, 2011 TEX.GEN.LAWS 961, 963 (amended

2013). On the other hand, if the hearing on February 20 was, in fact, the motion hearing, then the

dismissal motion was overruled by operation of law when a ruling was not made within 30 days

of February 20.     The trial court’s April 18 order granting the motions was invalid.           See

Newspaper Holdings, Inc. v. Crazy Hotel Assisted Living, Ltd., 416 S.W.3d 71, 79-80 (Tex.App.-

-Houston [1st Dist.] 2013, pet. denied). In either case, the motions to dismiss were improvidently

granted. Thus, Appellant’s second issue is sustained.

                                                III.

                                         PLENARY POWER

       In the third issue on appeal, Appellant contends that the dismissal orders of the 448th trial

court were void due to the lack of a hearing. In addition, Appellant contends that the 243rd trial

court refused to rule on his motion to declare those dismissal orders void and the trial court failed

to acknowledge the court’s plenary power when the case was transferred from the 448th trial court,

and thus committed reversible error. We disagree.

       Contrary to Appellant’s assertions, as previously discussed, a hearing was held by the 448th

trial court on February 20, 2013. During that hearing, Appellees made special appearances


                                                 19
challenging the trial court’s jurisdiction and submitted supporting affidavits. The trial judge

granted Appellant additional time to submit a written brief responding to the dismissal motions

and Appellees an opportunity to respond to Appellant’s brief. After the briefs were filed, the

448th trial court granted the dismissal motions. Appellant’s contention that those dismissal orders

were void due to the lack of a hearing is meritless, which renders his issue regarding the 243rd trial

court’s plenary power moot. Appellant’s third issue is overruled.

                                                 IV.

                        FEDERAL RIGHTS AND THE SUPREMACY CLAUSE

       In his fourth issue, we understand Appellant to contend that the 243rd trial judge violated

the Supremacy Clause in granting the dismissals because they included federal causes of action

against Appellees.    A Texas district court is a court of general jurisdiction, meaning it is

authorized to hear claims arising out of the U.S. Constitution and federal statutes. TEX.CONST.

art. V, §§ 1, 8; TEX.GOV’T CODE ANN. §§ 24.007, 24.008 (West 2004 & Supp. 2016). Appellant

is correct that federal causes of action can and sometimes must be heard and decided by a state

court unless federal statute provides for exclusive federal jurisdiction. U.S. CONST. art. VI, cl. 2;

See ASARCO Inc. v. Kadish, 490 U.S. 605, 109 S. Ct. 2037, 104 L. Ed. 2d 696 (1989)(holding that

state courts may render decisions based on their own interpretations of federal law unless the

statute provides for exclusive federal jurisdiction); In re Haynes and Boone, LLP, 376 S.W.3d 839

(Tex.App.--Houston [1st Dist.] 2012, orig. proceeding); First Nat. Collection Bureau, Inc. v.

Walker, 348 S.W.3d 329 (Tex.App.--Dallas 2011, pet. denied). But Appellant’s claims were

dismissed based on forum non conveniens—not because the trial court refused to hear the supposed

federal claims. Appellant’s fourth issue is without merit and is thus overruled.


                                                 20
                                                V.

                                          JUDICIAL BIAS

       Last, Appellant maintains that the 243rd trial judge demonstrated clear bias by repeatedly

admonishing him to retain counsel. Appellant asserts this bias was further shown by the adverse

rulings he received.

       To show judicial bias, Appellant must demonstrate that the judge displayed a deep-seated

favoritism or antagonism which made a fair judgment impossible. Burgess v. Feghhi, 191 S.W.3d
411, 415 (Tex.App.--Tyler 2006, no pet.). Critical or hostile remarks, expressions of impatience,

dissatisfaction, annoyance, or even displays of anger toward a party are not sufficient to establish

bias. Id.; Ludlow v. DeBerry, 959 S.W.2d 265 (Tex.App.--Houston [14th Dist.] 1997, no pet.).

If a party disagrees with a ruling—which is usually a point of error to be raised on appeal—only

in the most unusual of cases will the adverse ruling demonstrate the favoritism necessary to show

bias. Ellason v. Ellason, 162 S.W.3d 883, 887 (Tex.App.--Dallas 2005, no pet.).

       The record indicates that the trial judge advised Appellant on several occasions to seek

counsel.   Appellant consistently responded that he would proceed pro se.          These repeated

remonstrations do not show a deep-seated favoritism or antagonism; at worst, they show

annoyance which is insufficient to demonstrate judicial bias rendering fair judgment impossible.

Burgess, 191 S.W.3d 415. Appellant’s fifth issue is overruled.

                                         CONCLUSION

       Having sustained Appellant’s second issue, we reverse the order of the 448th district court

granting the dismissal motions of Las Cruces Sun-News, Ashley Meeks, and Brian Fraga, and

remand for further proceedings. In overruling Appellant’s remaining issues, we affirm the


                                                21
judgment of the trial court dismissing the other appellees.



October 31, 2017
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., Not Participating




                                                22